 1   PAUL J. PASCUZZI, State Bar No. 148810
     JENNIFER E. NIEMANN, State Bar No. 142151
 2   FELDERSTEIN FITZGERALD
     WILLOUGHBY & PASCUZZI LLP
 3   400 Capitol Mall, Suite 1750
     Sacramento, CA 95814
 4   Telephone: (916) 329-7400
     Facsimile: (916) 329-7435
 5   ppascuzzi@ffwplaw.com
     jniemann@ffwplaw.com
 6
     Proposed Special Counsel for W. Donald Gieseke, Chapter 7
 7   Trustee for the bankruptcy estates of Dora Dog
     Properties LLC, Dog Blue Properties LLC, Brandy Boy
 8   Properties LLC, 475 Channel Road LLC, Park Road LLC,
     and 140 Mason Circle LLC
 9                                  UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11                                                  2:19-CV-00636-JAM-DB
     UNITED STATES OF AMERICA,
12
                       Plaintiff,                   OBJECTION TO UNITED STATES’ EX
13                                                  PARTE APPLICATION FOR A
     v.                                             RESTRAINING ORDER AND TO
14                                                  APPOINT THE UNITED STATES
     REAL PROPERTY LOCATED AT 5383                  MARSHALS SERVICE TO MANAGE AND
15   STONEHURST DRIVE, MARTINEZ,                    SELL THREE IN REM DEFENDANTS IN
     CALIFORNIA, CONTRA COSTA                       DEFAULT; REQUEST FOR HEARING
16   COUNTY, APN: 367-230-018-7,
     INCLUDING ALL APPURTENANCES
17   AND IMPROVEMENTS THERETO,
     ET AL.,
18
                       Defendants.
19

20          W. Donald Gieseke (hereinafter “Trustee”), the duly appointed Chapter 7 Trustee for the
21   bankruptcy estates of Dora Dog Properties, LLC; Dog Blue Properties, LLC; Brandy Boy
22   Properties, LLC; 475 Channel Road, LLC; Park Road, LLC; and 140 Mason Circle, LLC
23   (collectively “LLC Debtors”) hereby files his objection to and request for hearing on
24   (“Objection”) the United States’ Ex Parte Application for a Restraining Order and to Appoint the
25   United States Marshals Service to Manage and Sell Three In Rem Defendants in Default filed on
26   May 14, 2019 (“Application”).
27          By this Objection, the Trustee requests the Court to defer any ruling on the Application
28   until the United States Bankruptcy Court for the District of Nevada (“Bankruptcy Court”), before

                                                                              OBJECTION TO APPLICATION
                                                   -1-                          FOR RESTRAINING ORDER
 1   which the LLC Debtors’ bankruptcy cases are pending, has the opportunity to rule on the

 2   Trustee’s pending motion (“Stay Motion”) to determine whether the automatic stay covers this

 3   lawsuit (“Forfeiture Action”). The Stay Motion is set for hearing on May 30, 2019. In the

 4   alternative, the Trustee requests that the Court set a briefing schedule and hearing on the

 5   Application.

 6   A.        No Prior Determination Regarding Whether the Automatic Stay Applies to the
               Forfeiture Action Has Been Made by the Bankruptcy Court
 7

 8             Contrary to the representation made by the United States in the Application, the

 9   Bankruptcy Court has not concluded that the Forfeiture Action is not covered by the automatic

10   stay. Application at 9:12-14. The only motion seeking such a determination is the Stay Motion

11   that is set for hearing on May 30, 2019. The Bankruptcy Court’s comments on which the United

12   States relies in its Application were made very early in the bankruptcy case at a hearing on

13   motions that are typically heard on or near the first day of a bankruptcy case. With respect to the

14   LLC Debtors, the United States had just filed another forfeiture action on the same day as the

15   Bankruptcy Court hearing and the bankruptcy judge was essentially giving an advisory opinion

16   based on very few facts that had been presented to him at the hearing and little briefing. More

17   importantly, no order or finding has been entered by the Bankruptcy Court with respect to the

18   Forfeiture Action determining that the automatic stay is inapplicable to either of the forfeiture

19   actions filed by the United States with respect to the LLC Debtors. Such a determination is the

20   subject of the Stay Motion and is set for hearing on May 30, 2019.

21             Under Ninth Circuit authority, if the automatic stay applies to the Forfeiture Action, any

22   acts taken by the United States and this court with respect to the Forfeiture Action are void ab

23   initio.    Schwartz v. United States (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992).

24   Accordingly, consideration of the Application should be delayed until after the Bankruptcy Court

25   has decided the Stay Motion.

26   B.        The Application Ignores Binding Ninth Circuit Authority Holding That the
               Automatic Stay Applies to the Forfeiture Action
27

28             The Application asserts that the Ninth Circuit Bankruptcy Appellate Panel (“BAP”)

                                                                                  OBJECTION TO APPLICATION
                                                      -2-                           FOR RESTRAINING ORDER
 1   decision of United States v. Klein (In re Chapman), 264 B.R. 565 (B.A.P. 9th Cir. 2001), is

 2   “binding precedent for over fifteen years” and that the Trustee challenged Chapman in the

 3   Trustee’s “zeal to exert control[.]” Application at 8:24-26. Such is not the case. The Trustee has

 4   challenged Chapman because, contrary to the assertions of the United States, BAP opinions are

 5   not binding precedent. Rather, opinions of the BAP are treated as the equivalent of district court

 6   decisions for precedential purposes. Bank of Maui v. Estate Analysis, Inc., 904 F.2d 470, 472 (9th

 7   Cir. 1990).

 8          Chapman has not been cited or followed by the Ninth Circuit Court of Appeals in

 9   subsequent decisions addressing the scope of the automatic stay under 11 U.S.C. § 362(b)(4). The

10   Trustee also alleges that the facts in Chapman distinguish it from this case. For example, in

11   Lockyer v. Mirant Corp., 398 F.3d 1098 (9th Cir. 2005), the Ninth Circuit stated that a lawsuit

12   filed by the government “does not satisfy the ‘public purpose’ test if it is brought primarily to

13   advantage discrete and identifiable individuals or entities rather than some broader segment of the

14   public.” Id. at 1109 (citation omitted). Here, the Forfeiture Action is brought only on behalf of

15   any “victims” of the LLC Debtors’ alleged fraudulent activities and is contrary to the narrow

16   exception for 11 U.S.C. § 362(b)(4) as set forth in Ninth Circuit authority. Accord City & County

17   of San Francisco v. PG&E Corp., 433 F.3d 1115, 1124 n.9 (9th Cir. 2006) (11 U.S.C. § 362(b)(4)

18   “is intended to be given a narrow construction in order to permit governmental units to pursue

19   actions to protect the public health and safety and not to apply to actions by a governmental unit

20   to protect a pecuniary interest in property of the debtor, or property of the estate.” (Quotations

21   and citation omitted)).

22          Because, in the Application, the United States ignores controlling and binding Ninth

23   Circuit authority that does not permit the relief requested in the Application, the Application

24   should be denied.

25   C.     The Real Properties That Are the Subject of the Application Remain Property of the
            LLC Debtors’ Estates and Are Being Preserved
26

27          Although the United States has initiated the Forfeiture Action, any property subject to that

28   action does not vest in the government until the United States successfully obtains a forfeiture

                                                                                OBJECTION TO APPLICATION
                                                    -3-                           FOR RESTRAINING ORDER
 1   judgment, which it has not done to date. United States v. 92 Buena Vista Ave., 507 U.S. 111

 2   (1993). Once there is a forfeiture judgment in favor of the United States, then the properties that

 3   are subject to the forfeiture action would relate back and vest in the government as of the date of

 4   the alleged unlawful activities. Id.

 5          Title 28, U.S.C. Section 1334(e) provides that the district court in which a case under

 6   title 11 is commenced or is pending shall have exclusive jurisdiction of all of the property,

 7   wherever located, of the debtor as of the commencement of the case, and all property of the

 8   estate. 11 U.S.C. § 1334(e).

 9          Here, there is no judgment in the Forfeiture Action awarding properties to the United

10   States, so the properties that are subject to the Forfeiture Action should remain in the

11   LLC Debtors’ bankruptcy estates. While there is a motion for relief from stay with respect to the

12   commercial property located at 473, 475 and 477 East Channel Road, Benicia, California 94510

13   (“Property”), the Trustee has filed an opposition to that motion on the basis that there is at least

14   $600,000 in equity in the Property based on representations from a real estate broker familiar with

15   the Property and a letter of intent for the purchase of the Property for $2.2 million. A hearing on

16   that motion was held on May 15, 2019, at which time the Bankruptcy Court denied relief from

17   stay, other than for the limited purpose of allowing the lender to inspect and secure the Property

18   as may be necessary. To the extent that the Property is sold as requested by the United States in

19   the Application, it is best for the Property to be sold through a Chapter 7 trustee and pursuant to

20   the requirements of the Bankruptcy Code to maximize the value of the Property and not pursuant

21   to the Application.1

22   D.     The Carpoffs Have No Authority to Act on Behalf of the LLC Debtors

23          To the extent that the United States contends that a stipulation between the United States

24   and Jeffrey and Paulette Carpoff (signed by the Carpoffs on May 6, 2019) grants the United

25   States the authority to enter into a final order of forfeiture of real property that is owned by the

26   1
        The Bankruptcy Code and Bankruptcy Court are well equipped to efficiently and effectively
     administer property of the estate for the benefit of the creditors/victims in this case, with due and
27   proper notice to all parties in interest. See, e.g., sections 363(b) and (f) of the Bankruptcy Code
     allowing a trustee to sell property of the estate free and clear of interests after notice and a
28   hearing.
                                                                                  OBJECTION TO APPLICATION
                                                     -4-                            FOR RESTRAINING ORDER
 1   LLC Debtors and is the subject of the Forfeiture Action, the Carpoffs have no such authority. A

 2   Chapter 7 trustee was appointed prior to that date for Dora Dog Properties LLC, Dog Blue

 3   Properties LLC, Brandy Boy Properties LLC, 140 Mason Circle LLC and Park Road LLC.

 4   W. Donald Gieseke, the duly appointed Trustee, is the only person authorized to act on behalf of

 5   the LLC Debtors. See 11 U.S.C. § 323.

 6   E.     There Is No Need to Have the Application Heard on an Ex Parte Basis

 7          Finally, the Application provides no basis for the request to be granted on an ex parte

 8   basis. The Trustee is properly administering the LLC Debtors pursuant to his fiduciary duties

 9   under the Bankruptcy Code. The Bankruptcy Code permits the Trustee to sell property only after

10   notice and a hearing. To date, the Trustee has not filed a motion to sell any of the properties that

11   are the subject of the Forfeiture Action. If such a motion were filed, the United States would

12   receive notice.

13          If the Court does not deny the Application in full, the Trustee requests that the Court set a

14   schedule for additional briefing on the Application and set a hearing on the Application sometime

15   after May 30, 2019.

16          WHEREFORE, for the foregoing reasons, the Trustee requests that the Court defer a

17   ruling on the Application until after the Bankruptcy Court has ruled on the Stay Motion or, in the

18   alternative, set the Application for hearing after May 30, 2019, and set a schedule for additional

19   briefing on the Application.

20   Dated: May 16, 2019
                                                  FELDERSTEIN FITZGERALD
21                                                WILLOUGHBY & PASCUZZI LLP
22                                            By:/s/ Paul J. Pascuzzi__________________________
                                                 PAUL J. PASCUZZI
23                                               Attorneys for W. Donald Gieseke, Chapter 7
                                                 Trustee for the bankruptcy estates of Dora Dog
24                                               Properties LLC, Dog Blue Properties LLC, Brandy
                                                 Boy Properties LLC, 475 Channel Road LLC, Park
25                                               Road LLC, and 140 Mason Circle LLC
26

27

28

                                                                                 OBJECTION TO APPLICATION
                                                     -5-                           FOR RESTRAINING ORDER
 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on this 16th day of May, 2019, a true and correct copy of the

 3   foregoing Objection to United States’ Ex Parte Application for a Restraining Order and to

 4   Appoint the United States Marshals Service to Manage and Sell Two In Rem Defendants in

 5   Default was sent via ECF noticing to all parties receiving ECF Notices in this case.

 6
                                                          /s/ Lori N. Lasley
 7                                                        Lori N. Lasley

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                OBJECTION TO APPLICATION
                                                    -6-                           FOR RESTRAINING ORDER
